Citation Nr: 0815777	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1944  until July 
1946, and from June to November 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

The veteran had appeals pending from adverse rating decisions 
dated in September 2003 and March 2004.  However, in a July 
2004 communication he withdrew all appeals then pending.  
Therefore, the only issue for appellate consideration is that 
listed on the title page of the current decision. 


FINDING OF FACT

The veteran is not service-connected for, and is not 
otherwise entitled to VA compensation for an eye disability, 
or for any disability of the hands, feet, knees, or hips. 


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to an automobile and 
necessary adaptive equipment, or to adaptive equipment only.  
He indicated in several communications that he was presently 
unable to drive.  He reported in a February 2005 letter that 
he used a motorized scooter for transportation.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2007).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

The veteran here is service-connected only for a psychiatric 
disability characterized as post-traumatic stress disorder 
(PTSD); major depressive disorder, recurrent, with psychosis; 
anxiety reaction.  He has no other service-connected 
disabilities.

Because the veteran is not service-connected and is not 
otherwise entitled to VA compensation for an eye disability, 
or for a disability of the hands or feet, he fails to meet 
the requirements for automobile and/or adaptive equipment 
under 38 C.F.R. § 3.808.  Thus, that claim must fail.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because he is not service-connected 
for, or otherwise entitled to VA compensation for ankylosis 
of one or both knees, or of one or both hips.  Again, his 
only service-connected disability is psychiatric in nature. 

In conclusion, there is no basis for a grant of automobile 
and adaptive equipment, or adaptive equipment only.  As the 
disposition of this claim is based on the absence of relevant 
service-connected disabilities, and not a weighing of facts, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  Indeed, as previously explained, the veteran is 
not service-connected for any disabilities included in the 
criteria for entitlement to automobile and adaptive equipment 
or adaptive equipment only.  There is no additional evidence 
that the veteran could possibly submit that would change this 
fact.  Therefore, no further development is required in this 
case.


ORDER

Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


